DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-5, 17, 18, 26, 34-36 are drawn to compounds of Formula I.  If this group is chosen, it is required to elect a single disclosed specie.  Each variable (X1, A, X2, B, X3, D, X4 and R1) correlating to the elected specie of Formula I must be clearly defined.
Group II, claim 49 is drawn to a method of “using” a library of compounds of Formula I. If this group is chosen, it is required to elect a single disclosed specie.  Each variable (X1, A, X2, B, X3, D, X4 and R1) correlating to the elected specie of Formula II must be clearly defined.

Group III, claims 59, 67, 68, 71 and 72 are drawn to a library of two macrocyclic compounds of Formula II.  If this group is chosen, it is required to elect a single disclosed specie.  Each variable (X21, G, X22, K, X23, and R41) correlating to the elected specie of Formula II must be clearly defined.
Group IV, claim 77 is drawn to a method of “using” a library of compounds of Formula II. If this group is chosen, it is required to elect a single disclosed specie.  Each variable (X21, G, X22, K, X23, and R41) correlating to the elected specie of Formula II must be clearly defined.

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in 
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of Groups I and II (and within the groups themselves) are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Applicant discloses the following two species in the specification.

    PNG
    media_image1.png
    230
    349
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    267
    372
    media_image2.png
    Greyscale

Applicant attempts to claim each of the two species by Formula I.  These two species are not regarded as being of similar nature because they do not share a common structure and they are two different CPC classifications.  The claimed “libraries” of compounds in view of the claimed variables are so vastly broad that a search request by a PTO’s in-house search professional could not execute to completion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571)270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JOHN MABRY/
Primary Examiner
Art Unit 1625